Walker, J.
1. Asa general rule the jury, after they have been charged with a case, should not be permitted to separate without the express assent of the parties to the cause on trial. If it be necessary that any member of the jury should be temporarily absent from the body, he should be attended by an officer, and suffered to communicate with no one outside of the jury.
2. Jurors selected under the law occupy a high and responsible position. To their decision is referred important rights. They are selected on account of their intelligence and impartiality, and should be controlled by the evidence, and the law as given in charge by the Court. They should not be controlled by prejudice, passion, popular opinion, or other improper influence, and hence the necessity of their entire separation from others while making up their verdict. Their verdict should speak the truth of the transaction; and thus to discharge their solemn duties they should act cMspassionately, seriously, earnestly, and with minds free from all bias.
3. The separation of the jury in this case was known to the parties before the verdict was made up and returned. Had complaint been made then, doubtless the Court would have taken such action as would have been proper under the circumstances. The acquiesence of the parties in the re-assembling of the jury to consider the case was an implied assent to the separation which must bind the parties assenting. As no misconduct is alleged on the part of the jury, (Adkins vs. Williams, 23 Ga. R., 225,) and the verdict is supported by the evidence, we do not, under the facts of this case, feel called upon to set aside the verdict and order a new trial. See The King vs. Woolf, 1 Chit. Rep., 400, (18 E. C. *335L. R., 223,) where the subject is very fully considered. In the case of Martin vs. Tidwell, 36 Ga. R., 345, this Court say, “ If with a full knowledge of the facts, the party permits the trial to proceed, he must submit to the consequences.” If a party with a full knowledge of all the facts see proper to take his chances of a verdict very well; but he cannot afterwards make this laches on his own part a ground of complaint, upon which to set aside the verdict. Let him make his cause of complaint known to the Court at the proper time, and the Court will administer the law. He cannot speculate on the chances, and when the decision is against him then be heard in relation to a matter which received his tacit assent.
Judgment affirmed.